Exhibit 10.1
SEVENTH LEASE MODIFICATION AGREEMENT


THIS SEVENTH LEASE MODIFICATION AGREEMENT (the “Agreement”), entered into as of
the 9th day of June, 2009, by and between NEW HANOVER PUBLIC WAREHOUSING LLC, a
Delaware limited liability company, having an office at 210 Route 4 East,
Paramus, New Jersey 07652 (“Landlord”) and FIVE STAR GROUP, INC., a Delaware
corporation, having an office at 903 Murray Road, PO Box 1960, East Hanover, New
Jersey 07936 (“Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, Vornado, Inc. and J. Leven & Co. heretofore entered into a lease, dated
May 11, 1983 and amended by Lease Modification and Extension Agreement, dated
July 25, 1988, as amended by Lease Modification and Extension Agreement, dated
as of March 1, 1992, as amended by Lease Modification and Extension Agreement,
dated as of January 1, 1994, as amended by Lease Modification and Extension
Agreement, dated June 6, 1996, and as amended by a Fifth Lease Modification and
Extension Agreement, dated December 22, 2006, as amended by a Sixth Lease
Modification and Extension Agreement, dated March 4, 2008 (collectively, the
“Lease”), covering certain premises consisting of 236,195 square feet of floor
area, Space No. 1 (the “Demised Premises”), located in East Hanover, New Jersey
as more particularly described in the Lease; and
 
WHEREAS, all of the right, title and interest of Vornado, Inc., as Landlord
under the Lease, was heretofore acquired by New Hanover Public Warehousing LLC;
and
 
WHEREAS, all of the right, title and interest of J. Leven & Co., as Tenant under
the Lease, was heretofore acquired by Five Star Group, Inc.; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Landlord and Tenant desire to modify the Lease, as hereinafter set
forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises, mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.           All capitalized terms used in this Agreement to the extent not
otherwise expressly defined herein, shall have the same meanings ascribed to
them in the Lease.
 
2.           (a)           Provided Tenant is not then in Default under the
terms of this Lease and provided further that this Lease has not therefore been
terminated pursuant to the provisions hereof, Tenant shall have the option to
renew this Lease for one additional period of six (6) months (the “Renewal
Term”).  The option to renew shall expire and be of no force or effect unless
exercised by Tenant giving written notice thereof to Landlord sent not later
than June 30, 2009.  The failure by Tenant to notify Landlord of its intent to
renew this Lease by the required date shall be deemed a waiver of Tenant’s right
to renew this Lease for the Renewal Term.
 
(b)           All of the terms, conditions and provisions of this Lease shall
remain in full force and effect during the Renewal Term, including the Minimum
Rent which shall remain at $1,535,267.50 per annum ($127,938.96/month).
 
(c)           Neither the foregoing option granted to Tenant to renew this
Lease, nor the exercise thereof by Tenant, shall prevent Landlord from
exercising any right granted or reserved to Landlord in this Lease or which
Landlord may have by virtue of any law to terminate this Lease, either during
the original Term or during the Renewal Term.  Any termination of this Lease
shall serve to terminate the renewal option whether or not Tenant shall have
exercised same.  Any right on the part of Landlord to terminate this Lease shall
continue during the Renewal Term, and the foregoing option granted to Tenant to
renew this Lease shall not be deemed to give Tenant any further option to renew
this Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Landlord has appointed Vornado Realty Trust (“Vornado”), whose
address is 210 Route 4 East, Paramus, New Jersey 07652, as its authorized
signatory to execute this Agreement.  Tenant acknowledges that Vornado will not
be acting in a personal capacity, but rather in a representative capacity as the
authorized signatory for Landlord.  Tenant agrees that it shall look, only to
Landlord for the performance of Landlord’s obligations under the Lease as
modified by this Agreement and for the satisfaction of any right of Tenant for
the collection of any claim, judgment or other judicial determination (whether
at law or in equity) or arbitration award requiring the payment of money, and
neither Vornado nor any of its or Landlord’s agents, incorporators,
shareholders, beneficiaries, trustees, officers, directors, employees, partners,
principals (disclosed or undisclosed) or affiliates or any of their respective
assets or property shall be subject to any claim, judgment, levy, lien,
execution, attachment or other enforcement procedure (whether at law or in
equity) for the satisfaction of Tenant’s rights and remedies under or with
respect to the Lease as modified by this Agreement, the relationship of Landlord
and Tenant under the Lease as modified by this Agreement or under law, or
Tenant’s use and occupancy of the Demised Premises or any liability or
obligation of Landlord to Tenant.  The limitation of Landlord’s liability under
the Lease as modified by this Agreement, including any waiver of subrogation
rights, shall apply with equal force and effect to, and as a limitation on and a
waiver of any liability of, Vornado.
 
4.           Tenant represents and warrants that it is not listed, nor is it
owned or controlled by, or acting for or on behalf of any person or entity, on
the list of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the United States Department of the
Treasury, or any other list of persons or entities with whom Landlord is
restricted from doing business with (AOFAC List@).  Notwithstanding anything to
the contrary herein contained, Tenant shall not permit the Demised Premises or
any portion thereof to be used, occupied or operated by or for the benefit of
any person or entity that is on the OFAC List.  Tenant shall provide documentary
and other evidence of Tenant’s identity and ownership as may be reasonably
requested by Landlord at any time to enable Landlord to verify Tenant’s identity
or to comply with any legal requirement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Except as amended by this Agreement, the terms and conditions of
the Lease shall continue in full force and effect and is hereby ratified in its
entirety.  In the event of a conflict between the terms of this Agreement and
the terms of the Lease, the terms of this Agreement shall govern the rights and
obligations of the parties.
 
6.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to the extent as allowed in the Lease, their respective
successors, assigns and legal representatives.
 
7.           This Agreement shall be construed in accordance with the laws of
the State in which the Demised Premises is situated.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 

--------------------------------------------------------------------------------

 
 
  ATTEST:
 
 
 
 
 
  _____________________________
  LANDLORD: New Hanover Public
  Warehousing LLC
 
  By: Vornado Realty Trust, as its Authorized
  Signatory
 
  By:  /s/  [Not legible]                
  Name:
  Title:
  ATTEST: :
 
 
 
  /s/ Carole Nussbaum                                
  TENANT: Five Star Group, Inc.
 
 
 
  By:   /s/ Joseph Leven              
  Name:    Joseph Leven
  Title:     Senior Vice President
 



 
STATE OF    
N.J.
)
     
)              
ss.:
COUNTY OF  
MORRIS         
)
 

 
On this 9th day of  June, 2009, before me personally came to me Joseph Leven
known, who, being by me duly sworn, did depose and say that he resides
at                                     that he is the Senior Vice President of
Five Star Group, Inc., the corporation described in and which executed the
foregoing instrument; that he knows the seal of said corporation, that the seal
affixed to said instrument is such corporate seal, that it was so affixed by
order of the board of directors of said corporation, and that he signed his name
thereto by like order.
 
In witness whereof I hereunto set my hand and official seal.
 
  (Notarial Seal)
                /s/ Annegret M. Sandau               
 
 
Notary Public
 



 


 
 

--------------------------------------------------------------------------------

 
 
AFFIRMATION OF GUARANTOR
 
The undersigned acknowledges this Agreement as being part of the Lease for the
purpose of the Guaranty, dated May 4, 1983, and further acknowledges and
reaffirms its continued obligations under the Guaranty for the full performance
of Tenant’s or its assignee’s obligations under the Lease and any amendments,
modifications or alterations thereto (including this Agreement), including the
payment of all amounts that may become due and payable by the Tenant to or for
the benefit of the Landlord.
 
 
 
 
 
 
  Dated:  June 9, 2009                                                     
  Guarantor:
  National Patent Development Corporation
 
 
 
  /s/ Ira J. Sobotko                             
  Name:  Ira J. Sobotko
  Title:  VP, CFO



 
 
STATE OF    
N.J.
)
     
)              
  ss.:
COUNTY OF  
MORRIS         
)
 

 
On this 9th day of  June, 2009, before me personally came to me Ira Sobotko
known, who, being by me duly sworn, did depose and say that he resides
at                                     that he is the VP, CFO of National
Patient Development Corporation, the corporation described in and which executed
the foregoing instrument; that he knows the seal of said corporation, that the
seal affixed to said instrument is such corporate seal, that it was so affixed
by order of the board of directors of said corporation, and that he signed his
name thereto by like order.
 
In witness whereof I hereunto set my hand and official seal.
 
  (Notarial Seal)
         /s/ Annegret M. Sandau                 
 
 
Notary Public
 



 
 

--------------------------------------------------------------------------------

 
 
SIXTH LEASE MODIFICATION AND EXTENSION AGREEMENT


THIS SIXTH LEASE MODIFICATION AND EXTENSION AGREEMENT (the “Agreement”), entered
into as of the 4th day of March, 2008,  by and between NEW HANOVER PUBLIC
WAREHOUSING LLC, a Delaware limited liability company, having an office at 210
Route 4 East, Paramus, New Jersey 07652 (“Landlord”) and FIVE STAR GROUP, INC.,
a Delaware corporation, having an office at 903 Murray Road, P0 Box 1960, East
Hanover, New Jersey 07936 (“Tenant”).


WITNESSETH:


WHEREAS, Vornado, Inc. and J. Leven & Co. heretofore entered into a lease, dated
May 11, 1983 and amended by Lease Modification and Extension Agreement, dated
July 25, 1988, as amended by Lease Modification and Extension Agreement, dated
as of March 1, 1992, as amended by Lease Modification and Extension Agreement,
dated as of January 1, 1994, as amended by Lease Modification and Extension
Agreement, dated June 6, 1996, and as amended by a Fifth Lease Modification and
Extension Agreement, dated December 22, 2006 (collectively, the “Lease”),
covering certain premises consisting of 236,195 square feet of floor area, Space
No. I (the “Demised Premises’), located in East Hanover, New Jersey as more
particularly described in the Lease; and
 
WHEREAS, all of the right, title and interest of Vornado, Inc., as Landlord
under the Lease, was heretofore acquired by New Hanover Public Warehousing LLC;
and
 
WHEREAS, all of the right, title and interest of J. Leven & Co., as Tenant under
the Lease, was heretofore acquired by Five Star Group, Inc.; and
 
WHEREAS, Landlord and Tenant desire to extend the Term of the Lease and to
modify the Lease, as hereinafter set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises, mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1. All capitalized terms used in this Agreement to the extent not otherwise
expressly defined herein, shall have the same meanings ascribed to them in the
Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
2.        The Term of the Lease is hereby extended by one (1) year commencing on
April 1, 2009 and expiring on March 31,2010 (“Extended Term”).
 
3. Tenant shall pay Minimum Rent to Landlord at the annual rate of One Million
Five Hundred Thirty-Five Thousand Two Hundred Sixty-Seven Dollars 50/100 Cents
($1,535,267.50) ($127,938.96/month), for the period from April 1, 2009 through
March 31, 2010.
 
4. During the Extended Term, all other Rent, charges, rates and sums payable by
Tenant shall be payable in the same manner as provided in the Lease.
 
5. Landlord has appointed Vornado Realty Trust (“Vornado”), whose address is 210
Route 4 East, Paramus, New Jersey 07652, as its authorized signatory to execute
this Agreement Tenant acknowledges that Vornado will not be acting in a
personal capacity, but rather in a representative capacity as the authorized
signatory for Landlord. Tenant agrees that it shall look only to Landlord for
the performance of Landlord’s obligations under the Lease as modified by this
Agreement and for the satisfaction of any right of Tenant for the collection of
any claim, judgment or other judicial determination (whether at law or in
equity) or arbitration award requiring the payment of money, and neither Vornado
nor any of its or Landlord’s agents, incorporators, shareholders, beneficiaries,
trustees, officers, directors, employees, partners, principals (disclosed or
undisclosed) or affiliates or any of their respective assets or property shall
be subject to any claim, judgment, levy, lien, execution, attachment or other
enforcement procedure (whether at law or in equity) for the satisfaction of
Tenant’s rights and remedies under or with respect to the Lease as modified by
this Agreement, the relationship of Landlord and Tenant under the Lease as
modified by this Agreement or under law, or Tenant’s use and occupancy of the
Demised Premises or any liability or obligation of Landlord to Tenant. The
limitation of Landlord’s liability under the Lease as modified by this
Agreement, including any waiver of subrogation rights, shall apply with equal
force and effect to, and as a limitation on and a waiver of any liability of,
Vornado.
 
6.        Landlord and Tenant represent that there was no broker instrumental in
consummating this Agreement, and that no conversations or prior negotiations
were had with any broker concerning the Extended Term. Landlord and Tenant agree
to indemnity, defend and hold each other harmless from and against any claims
for brokerage commission or compensation arising out of any conversations or
negotiations had by them with any broker with respect to the Extended Term.
 
 
 

--------------------------------------------------------------------------------

 
 
7.        Tenant represents and warrants that it is not listed, nor is it owned
or controlled by, or acting for or on behalf of any person or entity, on the
list of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the United States Department of the
Treasury, or any other list of persons or entities with whom Landlord is
restricted from doing business with (“OFAC List”). Notwithstanding anything to
the contrary herein contained, Tenant shall not permit the Demised Premises or
any portion thereof to be used, occupied or operated by or for the benefit of
any person or entity that is on the OFAC List. Tenant shall provide documentary
and other evidence of Tenant’s identity and ownership as may be reasonably
requested by Landlord at any time to enable Landlord to verify Tenant’s identity
or to comply with any legal requirement.
 
8.        Except as amended by this Agreement, the terms and conditions of the
Lease shall continue in full force and effect and is hereby ratified in its
entirety. In the event of a conflict between the terms of this Agreement and the
terms of the Lease, the terms of this Agreement shall govern the rights and
obligations of the parties.
 
9.        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and to the extent as allowed in the Lease, their respective
successors, assigns and legal representatives.
 
10.        This Agreement shall be construed in accordance with the laws of the
State in which the Demised Premises is situated.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


ATTEST:
 
LANDLORD:  New Hanover Public
   
Warehousing LLC
   
By:  Vornado Realty Trust, as its
   
Authorized Signatory
     
/s/ Suzanne H. Weir
   
/s/ Sandeep Mathrani
   
Name:  
Sandeep Mathrani
   
Title:
Executive Vice President
     
ATTEST:
 
TENANT:  Five Star Group, Inc.
     
/s/ Ira Sobotko
  By:               /s/ John C. Belknap    
Name:  
John C. Belknap
   
Title:
Vice President

 
STATE OF    
NEW YORK
)
     
) ss.:
 
COUNTY OF  
NEW YORK
)
 

 
On this 20th day of February, 2008, before me personally came to me John
Belknap  known, who being by me duly sworn, did depose and say that he resides
at Bedford Cors, NY that he is the Vice President of Five Star Group, Inc., the
corporation described in and which executed the foreign instrument; that he know
the seal of said corporation, that the seal affixed to said instrument is such
corporate seal, that it was so affixed by order of the board of directors of
said corporation, and that he signed his name thereto by like order.


In witness whereof I hereunto set my hand and official seal.
 
(Notarial Seal)
          /s/ Andy Collado         
 
Notary Public



AFFIRMATION OF GUARANTOR


The undersigned acknowledges this Agreement as being part of the Lease for the
purpose of their Guaranty, dated May 4, 1983, and further acknowledges and
reaffirms its continued obligation sunder the Guaranty for the full performance
of Tenant’s or its assignee’s obligations under the Lease and any amendments,
modifications or alternation thereto (including this Agreement), including the
payment of all amounts that may become due and payable by the Tenant to or for
the benefit of the Landlord.
 

     
Guarantor:
     
National Patent Development Corporation
Dated:
February 20, 2008
   
/s/ John C. Belknap
     
Name:  
John C. Belknap
      Title:    Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF    
 
   )
      
   ) ss.:
 
COUNTY OF  
 
   )
 



On this 20th day of February, 2008, before me personally came to me John
Belknap  known, who being by me duly sworn, did depose and say that he resides
at Bedford Cors, NY that he is the Vice President of National Patent Development
Corporation, the corporation described in and which executed the foreign
instrument; that he know the seal of said corporation, that the seal affixed to
said instrument is such corporate seal, that it was so affixed by order of the
board of directors of said corporation, and that he signed his name thereto by
like order.


In witness whereof I hereunto set my hand and official seal.
 
(Notarial Seal)
          /s/ Andy Collado         
 
Notary Public

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
FIFTH LEASE MODIFICATION AND EXTENSION AGREEMENT
 
THIS FIFTH LEASE MODIFICATION AND EXTENSION AGREEMENT (the “Agreement”), entered
into as of the 22nd day of December, 2006, by and between NEW HANOVER PUBLIC
WAREHOUSING LLC, a Delaware limited liability company, having an office at 210
Route 4 East, Paramus, New Jersey 07652 (“Landlord”) and FIVE STAR GROUP, INC.,
a Delaware corporation, having an office at 903 Murray Road, PO Box 1960, East
Hanover, New Jersey 07936 (“Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, Vornado, Inc. and J. Leven & Co. heretofore entered into a lease, dated
May 11, 1983 and amended by Lease Modification and Extension Agreement, dated
July 25, 1988, as amended by Lease Modification and Extension Agreement, dated
as of March 1, 1992, as amended by Lease Modification and Extension Agreement,
dated as of January 1, 1994 and as amended by Lease Modification and Extension,
dated June 6, 1996 (collectively, the “Lease”), covering certain premises
consisting of 236,195 square feet of floor area, Space No. 1 (the “Demised
Premises”), located in East Hanover, New Jersey as more particularly described
in the Lease; and
 
WHEREAS, all of the right, title and interest of Vornado, Inc., as Landlord
under the Lease, was heretofore acquired by New Hanover Public Warehousing LLC;
and WHEREAS, all of the right, title and interest of J. Leven & Co., as Tenant
under the Lease, was heretofore acquired by Five Star Group, Inc.; and
 
WHEREAS, Landlord and Tenant desire to extend the Term of the Lease and to
modify the Lease, as hereinafter set forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises, mutual covenants and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1.           All capitalized terms used in this Agreement to the extent not
otherwise expressly defined herein, shall have the same meanings ascribed to
them in the Lease.
 
2.           The Term of the Lease is hereby extended by two (2) years
commencing on March 15, 2007 and expiring on March 31, 2009 (“Extended Term”).
 
3.           Tenant shall pay Minimum Rent to Landlord at the annual rate of One
Million Two Hundred Ninety-Nine Thousand Seventy-Two Dollars 50/100 Cents
($1,299,072.50) ($108,256.04/month), for the period from March 15, 2007 through
March 14, 2009.  For the period from March 15, 2009 through March 31, 2009,
Minimum Rent shall be in the amount of Fifty Nine Thousand Three Hundred Six
Dollars and 21/100 cents ($59,366.21).
 
4.           During the Extended Term, all other Rent, charges, rates and sums
payable by Tenant shall be payable in the same manner as provided in the Lease.
 
5.           Landlord has appointed Vornado Realty Trust (“Vornado”), whose
address is 210 Route 4 East, Paramus, New Jersey 07652, as its authorized
signatory to execute this Agreement.  Tenant acknowledges that Vornado will not
be acting in a personal capacity, but rather in a representative capacity as the
authorized signatory for Landlord.  Tenant agrees that it shall look only to
Landlord for the performance of Landlord’s obligations under the Lease as
modified by this Agreement and for the satisfaction of any right of Tenant for
the collection of any claim, judgment or other judicial determination (whether
at law or in equity) or arbitration award requiring the payment of money, and
neither Vornado nor any of its or Landlord’s agents, incorporators,
shareholders, beneficiaries, trustees, officers, directors, employees, partners,
principals (disclosed or undisclosed) or affiliates or any of their respective
assets or property shall be subject to any claim, judgment, levy, lien,
execution, attachment or other enforcement procedure (whether at law or in
equity) for the satisfaction of Tenant’s rights and remedies under or with
respect to the Lease as modified by this Agreement, the relationship of Landlord
and Tenant under the Lease as modified by this Agreement or under law, or
Tenant’s use and occupancy of the Demised Premises or any liability or
obligation of Landlord to Tenant.  The limitation of Landlord’s liability under
the Lease as modified by this Agreement, including any waiver of subrogation
rights, shall apply with equal force and effect to, and as a limitation on and a
waiver of any liability of, Vornado.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Landlord and Tenant represent that there was no broker (other than
Cushman & Wakefield of New Jersey, the “Broker”) instrumental in consummating
this Agreement, and that no conversations or prior negotiations were had with
any broker (other than Broker) concerning the Extended Term.  The brokerage
commission shall be the obligation of the Landlord.  Landlord and Tenant agree
to indemnify, defend and hold each other harmless from and against any claims
for brokerage commission or compensation arising out of any conversations or
negotiations had by them with any broker (other than Broker) with respect to the
Extended Term.
 
7.           Tenant represents and warrants that it is not listed, nor is it
owned or controlled by, or acting for or on behalf of any person or entity, on
the list of Specially Designated Nationals and Blocked Persons maintained by the
Office of Foreign Assets Control of the United States Department of the
Treasury, or any other list of persons or entities with whom Landlord is
restricted from doing business with (“OFAC List”).  Notwithstanding anything to
the contrary herein contained, Tenant shall not permit the Demised Premises or
any portion thereof to be used, occupied or operated by or for the benefit of
any person or entity that is on the OFAC List.  Tenant shall provide documentary
and other evidence of Tenant’s identity and ownership as may be reasonably
requested by Landlord at any time to enable Landlord to verify Tenant’s identity
or to comply with any legal requirement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Except as amended by this Agreement, the terms and conditions of
the Lease shall continue in full force and effect and is hereby ratified in its
entirety.  In the event of a conflict between the terms of this Agreement and
the terms of the Lease, the terms of this Agreement shall govern the rights and
obligations of the parties.
 
9.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to the extent as allowed in the Lease, their respective
successors, assigns and legal representatives.
 
10.         This Agreement shall be construed in accordance with the laws of the
State in which the Demised Premises is situated.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
ATTEST:
 
LANDLORD:  New Hanover Public
   
Warehousing LLC
   
By:  Vornado Realty Trust, as its
   
Authorized Signatory
     
/s/ Suzanne H. Weir
   
/s/ Sandeep Mathrani
    Name:  
Sandeep Mathrani
    Title:    
Executive Vice President
     
ATTEST:
 
TENANT:  Five Star Group, Inc
     
/s/ Vicki Macias
 
By:
/s/ Joseph Leven
   
Name: 
Joseph Leven
   
Title:
Vice President


 
STATE OF    
N.J.
)
     
)              
  ss.:
COUNTY OF  
MORRIS         
)
 

 
On this 20th day of  November, 2006, before me personally came to me Joseph
Leven known, who, being by me duly sworn, did depose and say that he resides
at that he is the Vice President of Five Star Group, Inc., the corporation
described in and which executed the foregoing instrument; that he knows the seal
of said corporation, that the seal affixed to said instrument is such corporate
seal, that it was so affixed by order of the board of directors of said
corporation, and that he signed his name thereto by like order.
 
In witness whereof I hereunto set my hand and official seal.
 
  (Notarial Seal)
         /s/ Annegret M. Sandau                   
 
 
Notary Public
 



 
 

--------------------------------------------------------------------------------

 
 
LEASE MODIFICATION AND EXTENSION  AGREEMENT
 
THIS AGREEMENT, made this 6th day of June, 1996, by and between Hanover Public
Warehousing, Inc., a New Jersey corporation, having an office at Park 80 West,
Plaza II, Saddle Brook, New Jersey 07663 ("Landlord"), and Five Star Group,
Inc., a Delaware corporation (successor by corporate merger to J. Leven & Co.),
having an address at 903 Murray Road, P.O. Box 1960, Emit Hanover, New Jersey
07936 ("Tenant").


W I T N E S S E T H:


WHEREAS, Landlord's predecessor in interest and Tenant's predecessor in interest
entered into a lease, dated May 11, 1983, (as same may have been amended from
time to time, the "Lease"), covering certain premises consisting of 192,513
square feet of floor area (the "Demised Premises") in the "Building" (as defined
in the Lease" located in the "Complex" (as defined the Lease) situated in East
Hanover, New Jersey; and
 
WHEREAS, all of the right, title and interest of Vornado, Inc. as Landlord under
the Lease was heretofore acquired by Hanover Public Warehousing, Inc.; and
 
WHEREAS, Landlord and Tenant desire to modify the Lease so as to increase the
floor area of the Demised Premises, to increase the "Rent" (as defined in the
Lease) payable by Tenant and to change the Lease in other respects, all as
hereinafter set forth in this Agreement; and
 
NOW, THEREFORE, in consideration of the terms and provisions herein contained,
the Lease is modified as follows:
 
1.           From and after the "Fourth Additional Space Commencement Date" (as
hereinafter defined), Exhibit A attached to the Lease shall be deleted in its
entirety and all references to Exhibit A in the Lease shall be deemed to refer
to Exhibit A-4 attached hereto and made a part hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           From and after the Fourth Additional Space Commencement Date the
size of the Demised Premises, presently consisting of 192,513 square feet of
floor area, shall be changed and increased to 236,195 square feet of floor
area.  The changed and increased Demised Premises is shown on Exhibit A-4.  The
floor area hereby added to the Demised Premises is hereinafter sometimes
referred to as the "Fourth Additional Space".
 
3.           Except for "Landlord's Work" as described on Exhibit B attached
hereto and made a part hereof, Tenant shall accept possession of the Fourth
Additional Space in its present "As Is" condition and shall, at its own expense,
perform all work necessary to make the Second Additional Space suitable for
Tenant's business operation at the Demised Premises. Such work shall be
performed by Tenant in accordance with the provisions of Section 3.04 of the
Lease. Landlord shall commence Landlord's Work as soon as the current tenant
vacates the Fourth Additional Space.
 
4.           Effective as of the Fourth Additional Space Commencement Date,
Section 1.03 of the Lease shall be deemed to be deleted in its entirety and the
following shall be deemed to be inserted in its place and stead:
 
"Section 1.03.     Expiration Date:   Means March 14, 2007."
 
5.           Effective as of the Fourth Additional Space Commencement Date, the
"Minimum Rent" (as defined in the Lease) shall be increased as follows and
Section 1.04 of the Lease shall be deemed to be amended accordingly:
 
"(i)           From the Fourth Additional Space Commencement Date through March
14, 1997, Minimum Rent shall be the sum of $767,633.75 per annum; and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)            From March 15, 1997 through March 14, 2002, Minimum Rent shall
be the sum of $885,731.25; and


(iii)           From March 15, 2002 through March 14, 2007, Minimum Rent shall
be the sum of $944,780.00 per annum."


6.           Effective as of the Fourth Additional Space Commencement Date, the
floor area of the entire Demised Premises (236,195 square feet) shall be
included in the numerator and denominator of Tenant's "Pro Rata Share" (as
defined in the Lease).
 
7.           "Fourth Additional Space Commencement Date" means the later to
occur of:  (i) September 1, 1996; or (ii) the date that the current Tenant
vacates the Fourth Additional Space.
 
8.           As herein expressly modified and supplemented, all of the terms,
covenants and conditions of the Lease shall remain in full force and effect and
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
the year first above written.


ATTEST:
 
LANDLORD:  Hanover Public Warehousing, Inc.
 
   
/s/ Susan D. Schmider
 
By:
/s/ Joseph Macnow
     
ATTEST:
 
TENANT:  Five Star Group, Inc.
 
   
/s/ Ira J. Sobotko
 
By:
/s/ Richard Grad
     
CONSENTED TO:
 
ATTEST:
 
   
By:
/s/ Scott Greenberg
 
/s/ Lydia De Santis

 
Dated: June 6th, 1996




 
STATE OF  NEW YORK           
)
     
) ss.: 
 
COUNTY OF  
NEW YORK  
 
)

 
On this 6th day of June, 1996, before me personally came to me Richard Grad
known, who, being by me duly sworn, did depose and say that he resides at 903
Murray Road, E. Hanover, New Jersey, that he is the President of Five Star
Group, Inc., the corporation described in and which executed the foregoing Lease
Modification and Extension Agreement; that he knows the seal of said
corporation, that the seal affixed to said instrument is such corporate seal,
that it was so affixed by order of the board of directors of said corporation,
and that he signed his name thereto by like order.


In witness whereof I hereunto set my hand and official seal.
 

 
        /s/ Nancy Harger                         
(Notarial Seal)
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF    
NEW YORK    
)
     
) ss.:
 
COUNTY OF  
NEW YORK    
)
 

 
On this 6th day of June, 1996, before me personally came to me Scott N.
Greenberg known, who, being by me duly sworn, did depose and say that he resides
at 9 West 57th Street, New York, New York, that he is the V.P. & Chief Financial
Officer of National Patent Development Corporation, the corporation described in
and which executed the foregoing Lease Modification and Extension Agreement;
that he knows the seal of said corporation, that the seal affixed to said
instrument is such corporate seal, that it was so affixed by order of the board
of directors of said corporation, and that he signed his name thereto by like
order.


In witness whereof I hereunto set my hand and official seal.
 

 
                   /s/ Nancy Harger                  
(Notarial Seal)
Notary Public

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT "B"
Landlord's Work
J. Leven
1.           Landlord to demolish entire demising wall.


2.           All electric, plumbing, lighting and heating to be in working
order.


3.           Leave fenced area in place.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE MODIFICATION AND EXTENSION AGREEMENT


THIS AGREEMENT, made as of January 1, 1994 by and between Hanover Public
Warehousing, Inc., a New Jersey corporation, having an office at Park 80 West,
Plaza II, Saddle Brook, New Jersey 07662 ("Landlord"), and J. Leven & Co., a New
Jersey corporation, having an address at 903 Murray Road, P.O. Box 1960, East
Hanover, New Jersey 07936 ("Tenant").
 
W I T N E S S E T H:


WHEREAS, Landlord's predecessor in interest and Tenant entered into a lease,
dated May 11, 1983, (as same may have been amended from time to time, the
"Lease"), covering certain premises consisting of approximately 164,341 square
feet of floor area (the "Demised Premises") in the "Building" (as defined in the
Lease) located in the "Complex" (as defined in the Lease) situated in East
Hanover, New Jersey; and
 
WHEREAS, Landlord and Tenant desire to modify the Lease so as to increase the
floor area of the Demised Premises, to increase the "Rent" (as defined in the
Lease) payable by Tenant, and to change the Lease in other respects, all as
hereinafter set forth in this Agreement; and
 
NOW THEREFORE, in consideration of the terms and provisions herein contained,
the Lease is modified as follows:
 
1.           From and after the "Third Additional Space Commencement Date" (as
hereinafter defined), Exhibit A attached to the Lease shall be deleted in its
entirety and all references to Exhibit A in the Lease shall be deemed to refer
to Exhibit A-3 attached hereto and made a part hereof.
 
2.           From and after the Third Additional Space Commencement Date the
size of the Demised Premises, presently consisting of approximately 164,341
square feet of floor area, shall be changed and increased to approximately
192,153 square feet of floor area.  The changed and increased Demised Premises
is shown on Exhibit A-3.  The floor area hereby added to the Demised Premises is
hereinafter sometimes referred to as the "Third Additional Space".
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Except for "Landlord's Work" as described on Exhibit B attached
hereto and made a part hereof, Tenant shall accept possession of the Third
Additional Space in its present "As Is" condition and shall, at its own expense,
perform all work necessary to make the Third Additional Space suitable for
Tenant's business operation at the Demised Premises, including but not limited
to installation (or transfer, as the case may be) of appropriate gas and
electric meters. Such work shall be performed by Tenant in accordance with the
provisions of Section 3.04 of the Lease. Landlord will commence Landlord's Work
as soon as the current tenant vacates the Third Additional Space.
 
4.           Effective as of the Third Additional Space Commencement Date,
Section 1.03 of the Lease shall be deemed to be deleted in its entirety and the
following shall be deemed to be inserted in its place and stead:
 
"Section 1.03.   Expiration Date:  Means March 14, 2002"
 
5.           Effective as of the Third Additional Space Commencement Date, the
"Minimum Rent" (as defined in the Lease) shall be increased as follows and
Section 1.04 of the Lease shall be deemed to be amended accordingly:
 
"                            (i) From April 1, 1994 through September 14, 1994,
Minimum Rent shall be the sum of $576,459.00 per annum;
 
  (ii)           From September 15, 1994 through March 14, 1997, Minimum Rent
shall be the sum of $624,497.25 per annum; and
 
 
 

--------------------------------------------------------------------------------

 
 
  (iii)           From March 15, 1997 through March 14, 2002, Minimum rent shall
be the sum of $720,573.75 per annum."
 
6.           Effective as of the Third Additional Space Commencement Date,
Section 19.11 of the Lease shall be deemed to be deleted in its entirety.  It
being understood and agreed that Tenant shall not have an option to renew the
Term of the Lease.
 
7.           Effective as of the Third Additional Space Commencement Date, the
floor area of the entire Demised Premises (192,153 square feet) shall be
included in the numerator and denominator of Tenant's "Pro Rata Share" (as
defined in the Lease).
 
8.           "Third Additional Space Commencement Date" means January 1, 1994.
 
9.           As herein expressly modified and supplemented, all of the terms,
covenants and conditions of the Lease shall remain in full force and effect and
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and the year first above written.
 
ATTEST:
 
LANDLORD:  Hanover Public Warehousing, Inc.
 
   
/s/ Susan D. Schmider
 
By: 
/s/ Joseph Macnow
           
ATTEST:
 
TENANT:  J. Leven & Co.
 
       
By: 
/s/ Richard Grad   President
     
CONSENTED TO:
 
ATTEST:
     
National Patent Development Corporation
               
By: 
/s/ Lawrence M. Gordon
   



Dated:  December    , 19__
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF    
N.J.
)
     
)            
  ss.:
COUNTY OF  
MORRIS         
)
 

 
On this 2nd day of  March, 1994, before me personally came to me Richard Grad
known, who, being by me duly sworn, did depose and say that he resides at 87
Chestnut Street, Livingston, N.J. that he is the President of J. Leven & Co.,
the corporation described in and which executed the foregoing instrument; that
he knows the seal of said corporation, that the seal affixed to said instrument
is such corporate seal, that it was so affixed by order of the board of
directors of said corporation, and that he signed his name thereto by like
order.
 
In witness whereof I hereunto set my hand and official seal.
 
  (Notarial Seal)
         /s/ Annegret M. Sandau                   
 
 
Notary Public
 


 
STATE OF    
 
)
     
) ss.:
 
COUNTY OF  
 
)
 

 
On this ________ day of June, 1993, before me personally came to me
______________ known, who, being by me duly sworn, did depose and say that he
resides at ________________, __________________, that he is the
___________________________ of National Patent Development Corporation, the
corporation described in and which executed the foregoing Lease Modification and
Extension Agreement; that he knows the seal of said corporation, that the seal
affixed to said instrument is such corporate seal, that it was so affixed by
order of the board of directors of said corporation, and that he signed his name
thereto by like order.


In witness whereof I hereunto set my hand and official seal.


 

 
                                                                           
(Notarial Seal)
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF    
N.J.
)
     
)             
  ss.:
COUNTY OF  
MORRIS         
)
 

 
On this 2nd day of  March, 1994, before me personally came to me Richard Grad
known, who, being by me duly sworn, did depose and say that he resides at 87
Chestnut Street, Livingston, N.J. that he is the President of J. Leven & Co.,
the corporation described in and which executed the foregoing instrument; that
he knows the seal of said corporation, that the seal affixed to said instrument
is such corporate seal, that it was so affixed by order of the board of
directors of said corporation, and that he signed his name thereto by like
order.
 
In witness whereof I hereunto set my hand and official seal.
 
  (Notarial Seal)
         /s/ Annegret M. Sandau                   
 
 
Notary Public
 

 
 

 
STATE OF    
NEW YORK     
)
     
) ss.:
 
COUNTY OF  
NEW YORK     
)
 

 
On this 4 day of April, 1994, before me personally came to me Lawrence M. Gordon
known, who, being by me duly sworn, did depose and say that he resides at 30
Talbot Court, Short Hills, NJ, that he is the Vice President of National Patent
Development Corporation, the corporation described in and which executed the
foregoing Lease Modification and Extension Agreement; that he knows the seal of
said corporation, that the seal affixed to said instrument is such corporate
seal, that it was so affixed by order of the board of directors of said
corporation, and that he signed his name thereto by like order.


In witness whereof I hereunto set my hand and official seal.
 

 
               /s/ Lydia M. DeSantis                          
(Notarial Seal)
Notary Public

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "B"
Landlord's Work
 
 
1)           All overhead doors in working order.


2)           All mechanicals, electric, plumbing, heating and lighting to be in
working order.


 
a)
Lights in office area, which will be removed, shall be replaced with standard
warehouse lighting.



3)
Landlord to demolish office and demising wall except for bathrooms and corridor
from front door to bathrooms. Tenant to pay demolition costs.



4)           Entire area to be in broom clean condition.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
LEASE MODIFICATION AND EXTENSION AGREEMENT
 
THIS AGREEMENT, made as of March 1, 1992, by and between Hanover Public
Warehousing, Inc., a New Jersey corporation, having an office at Park 80 West,
Plaza II, Saddle Brook, New Jersey 07662 (“Landlord”), and J. Leven & Co., a New
Jersey corporation, having an address at 903 Murray Road, P.O. Box 1960, East
Hanover, New Jersey 07936 (“Tenant”).
 
W I T N E S S E T H:
 
WHEREAS, Vornado, Inc. and Tenant entered into a lease, dated May 11, 1983, (as
same may have been amended from time to time, the “Lease”), covering certain
premises consisting of approximately 112,913 square feet of floor area (the
“Demised Premises”) in the “Building” (as defined in the Lease) located in the
“Complex” (as defined in the Lease) situated in East Hanover, New Jersey; and
 
WHEREAS, all of the right, title and interest of Vorando, Inc. as Landlord under
the Lease was heretofore acquired by Hanover Public Warehousing, Inc.; and
 
WHEREAS, Landlord and Tenant desire to modify the Lease so as to increase the
floor area of the Demised Premises, to increase the “Rent” (as defined in the
Lease) payable by Tenant, and to change the Lease in other respects, all as
hereinafter set forth in this Agreement; and
 
NOW, THEREFORE, in consideration of the terms and provisions herein contained,
the Lease is modified as follows:
 
1.           From and after the “Second Additional Space Commencement Date” (as
hereinafter defined), Exhibit A attached to the Lease shall be deleted in its
entirety and all references to Exhibit A in the Lease shall be deemed to refer
to Exhibit A-2 attached hereto and made a part hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           From and after the Second Additional Space Commencement Date the
size of the Demised Premises, presently consisting of approximately 112,913
square feet of floor area, shall be changed and increased to approximately
164,341 square feet of floor area.  The changed and increased Demised Premises
is shown on Exhibit A-2.  The floor area hereby added to the Demised Premises is
hereinafter sometimes referred to as the “Second Additional Space”.
 
3.           Except for “Landlord’s Work” as described on Exhibit B attached
hereto and made a part hereof, Tenant shall accept possession of the Second
Additional Space in its present “As Is” condition and shall, at its own expense,
perform all work necessary to make the Second Additional Space suitable for
Tenant’s business operation at the Demised Premises.  Such work shall be
performed by Tenant in accordance with the provisions of Section 3.04 of the
Lease.
 
4.           Effective as of the Second Additional Space Commencement Date,
Section 1.03 of the Lease shall be deemed to be deleted in its entirety and the
following shall be deemed to be inserted in its place and stead:
 
“Section 1.03.  Expiration Date:  Means February 28, 2002.”
 
5.           Effective as of the Second Additional Space Commencement Date, the
“Minimum Rent” (as defined in the Lease) shall be increased as follows and
Section 1.04 of the Lease shall be deemed to be amended accordingly:
 
(i)             From March 15, 1992 through September 14, 1994, Minimum Rent
shall be the sum of $493,023.00 per annum;
 
(ii)            From September 15, 1994 through March 14, 1997, Minimum Rent
shall be the sum of $534,108.25 per annum; and
 
(iii)           From March 15, 1997 through March 14, 2002, Minimum Rent shall
be the sum of $616,278.75 per annum.”
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Effective as of the Second Additional Space Commencement Date,
Section 19.11 of the Lease shall be deemed to be deleted in its entirety.  It
being understood and agreed that Tenant shall not have an option to renew the
Term of the Lease.
 
7.           Effective as of the Second Additional Space Commencement Date, the
floor area of the entire Demised Premises (164,341 square feet) shall be
included in the numerator and denominator of Tenant’s “Pro Rata Share” (as
defined in the Lease).
 
8.           “Second Additional Space Commencement Date” means March 15, 1992.
 
9.           As herein expressly modified and supplemented, all of the terms,
covenants and conditions of the Lease shall remain in full force and effect and
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the date and
the year first above written.
 
 
ATTEST:
 
LANDLORD:  Hanover Public
                                  Warehousing, Inc.
 
   
/s/ [Not legible]
 
By: 
/s/ Joseph Macnow
           
ATTEST:
 
TENANT:  J. Leven & Co.
 
       
By: 
/s/ Richard Grad
     
CONSENTED TO:
 
 
   
ATTEST:
National Patent Development Corporation
               
By: 
/s/ Jerome I. Feldman
   

            
Dated:  March 12, 1992
 
 
 

--------------------------------------------------------------------------------

 
 

STATE OF New Jersey     
)
     
)
  ss.: COUNTY OF Bergen
)
 

 
 
On this 12 day of March, 1992, before me personally came to me Richard Grad
known, who, being by me duly sworn, did depose and say that he resides at 87
Chestnut Street South, Livingston, N.J. 07039, that he is the President of J.
Leven & Co., the corporation described in and which executed the foregoing Lease
Modification and Extension Agreement; that he knows the seal of said
corporation, that the seal affixed to said instrument is such corporate seal,
that it was so affixed by order of the board of directors of said corporation,
and that he signed his name thereto by like order.
 
In witness whereof I hereunto set my hand and official seal.
 
  (Notarial Seal)
         /s/ Annegret M. Sandau                   
 
 
Notary Public
 


 
 
 

STATE OF New Jersey     
)
     
)
  ss.: COUNTY OF Bergen
)
 

 


On this 12 day of March, 1992, before me personally came to me Jerome Feldman
known, who, being by me duly sworn, did depose and say that he resides at 9 West
57th Street, New York, N.Y. 10019, that he is the President of National Patent
Development Corporation, the corporation described in and which executed the
foregoing Lease Modification and Extension Agreement; that he knows the seal of
said corporation, that the seal affixed to said instrument is such corporate
seal, that it was so affixed by order of the board of directors of said
corporation, and that he signed his name thereto by like order.
 
In witness whereof I hereunto set my hand and official seal.
 
  (Notarial Seal)
         /s/ Annegret M. Sandau                   
 
 
Notary Public
 


 
 

--------------------------------------------------------------------------------

 